Name: Commission Regulation (EC) NoÃ 470/2007 of 26 April 2007 on the issue of import licences for rice within the framework of the tariff quotas opened for the April 2007 sub-period by Regulation (EC) NoÃ 327/98
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  plant product;  international trade
 Date Published: nan

 27.4.2007 EN Official Journal of the European Union L 110/22 COMMISSION REGULATION (EC) No 470/2007 of 26 April 2007 on the issue of import licences for rice within the framework of the tariff quotas opened for the April 2007 sub-period by Regulation (EC) No 327/98 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the markets in rice (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Having regard to Commission Regulation (EC) No 327/98 of 10 February 1998 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice (3), and in particular the first paragraph of Article 5 thereof, Whereas: (1) Commission Regulation (EC) No 327/98 opened and provided for the administration of certain import tariff quotas for rice and broken rice, broken down by country of origin and split into several sub-periods in accordance with Annex IX to the Regulation. (2) April is the second sub-period for the quotas provided for in Article 1(1)(a) of Regulation (EC) No 327/98. (3) It follows from the notifications received under Article 8(a) of Regulation (EC) No 327/98 that in the case of quota[s] bearing serial numbers 09.4130, applications lodged in the first 10 working days of April 2007, in accordance with Article 4(1) of the Regulation relate to a quantity exceeding that available. The extent to which import licences may be issued should therefore be determined and the allocation coefficient laid down to be applied to the quantities applied for the quotas concerned. (4) It also follows from those notifications that in the case of quotas bearing serial numbers 09.4127, 09.4128 and 09.4129, applications lodged in the first 10 working days of April 2007, in accordance with Article 4(1) of the Regulation relate to a quantity less than that available. (5) The total available quantities for the following sub-period should also be fixed in accordance with the first paragraph of Article 5 of Regulation (EC) No 327/98, HAS ADOPTED THIS REGULATION: Article 1 1. Applications for import licences for rice under the quotas bearing serial numbers 09.4130 specified in Regulation (EC) No 327/98, submitted during the first 10 working days of April 2007 shall give rise to the issue of licences for the quantities applied for subject to the coefficients set out in the Annex. 2. The total available quantities under the quotas bearing serial numbers 09.4127, 09.4128 and 09.4129 specified in Regulation (EC) No 327/98 for the following sub-period are set out in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 April 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 270, 21.10.2003, p. 96. Regulation as last amended by Regulation (EC) No 797/2006 (OJ L 144, 31.5.2006, p. 1). (2) OJ L 238, 1.9.2006, p. 13. Regulation as amended by Commission Regulation (EC) No 289/2007 (OJ L 78, 17.3.2007, p. 17). (3) OJ L 37, 11.2.1998, p. 5. Regulation as amended by Regulation (EC) No 2019/2006 (OJ L 384, 29.12.2006, p. 48). ANNEX Quantities to be allocated in respect of the April 2007 sub-period and available quantities for the following sub-period under Regulation (EC) No 327/98 Quota of wholly milled or semi-milled rice falling within CN code 1006 30 provided for in Article 1(1)(a) of Regulation (EC) No 327/98: Origin Serial number Allocation coefficient for the April 2007 sub-period Total quantities available for the July 2007 sub-period (kg) United States of America 09.4127  (1) 34 170 000 Thailand 09.4128  (1) 8 419 801 Australia 09.4129  (1) 613 000 Other origins 09.4130 1,329728 % 0 (1) No allocation coefficient for this sub-period, the applications being less than or equal to the quantities available.